                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                        Petitioner,

            v.                                    Civil Action No. 19-MC-41


JEANNETTE WOODARD,
                  Respondent.
______________________________________________________________________________

        PETITION TO ENFORCE INTERNAL REVENUE SERVICE SUMMONS
______________________________________________________________________________


       The United States of America, on behalf of its agency, the Internal Revenue Service, and

by its attorneys, Matthew D. Krueger, United States Attorney for the Eastern District of

Wisconsin, and Michael A. Carter, Assistant United States Attorney for said district, avers to this

Court, upon information and belief, as follows:

       1.        This is a proceeding brought pursuant to sections 7402(b) and 7604(a) of Title 26,

United States Code, to judicially enforce an Internal Revenue Service summons.

       2.        Pam Sesnick is a Revenue Officer of the Internal Revenue Service, employed in

the Small Business/Self-Employed Compliance Division, and is authorized to issue an Internal

Revenue Service summons pursuant to the authority contained in 26 U.S.C. § 7602, and Treasury

Regulations §301.7602-1, 26 C.F.R. § 301.7602-1.

       3.        The respondent, Jeannette Woodard, resides or is found at 2346 North Richards

Street, Milwaukee, Wisconsin 53212, within the jurisdiction of this court.

       4.        Revenue Officer Sesnick is conducting an investigation into the income tax

liability of Jeannette Woodard for taxable periods ending December 31, 2007, December 31,




            Case 2:19-mc-00041-PP Filed 10/15/19 Page 1 of 3 Document 1
2008, December 31, 2009, December 31, 2010, December 31, 2011, December 31, 2012 and

December 31, 2013 as is set forth in the Declaration of Revenue Officer Sesnick attached hereto

as Exhibit 1.

        5.       The respondent, Ms. Woodard, is in possession and control of testimony and

documents concerning the above-described investigation.

        6.       On May 8, 2019, Revenue Officer Sesnick issued an Internal Revenue Service

summons directing the respondent to appear before Revenue Officer Sesnick on May 23, 2019 at

1:00 p.m. to testify and to produce the books, records, and other data described in the summons.

An attested copy of the summons was served on the respondent by Revenue Officer Sesnick by

leaving it at the last and usual place of abode of the respondent on May 8, 2019. The summons

is attached hereto and incorporated herein as Exhibit 2.

        7.       On May 23, 2019, the respondent, Ms. Woodard, did not appear in response to the

summons. See Ex. 1 at ¶ 7. The respondent's refusal to comply with the summons continues to

date.

        8.       The books, papers, records, or other data sought by the summons are not already

in possession of the Internal Revenue Service. See Ex. 1 at ¶ 8.

        9.       All administrative steps required by the Internal Revenue Code for the issuance of

a summons have been taken. See Ex. 1. at ¶ 9.

        10.      It is necessary to obtain the testimony and examine the books, papers, records, or

other data sought by the summons in order to properly investigate the income tax liability of

Jeannette Woodard for taxable periods ending December 31, 2007, December 31, 2008,

December 31, 2009, December 31, 2010, December 31, 2011, December 31, 2012 and December

31, 2013. See Ex. 1 at ¶ 11.



                                                  2

              Case 2:19-mc-00041-PP Filed 10/15/19 Page 2 of 3 Document 1
       WHEREFORE, the petitioner respectfully prays:

       1. That this Court enter an order directing the respondent, Jeannette Woodard, to show

cause, if any, why respondent should not comply with and obey the aforementioned summons

and each and every requirement thereof.

       2. That the Court enter an order directing the respondent, Jeannette Woodard, to obey

the aforementioned summons and each and every requirement thereof by ordering the

attendance, testimony, and production of the books, papers, records, or other data as is required

and called for by the terms of the summons before Revenue Officer Sesnick or any other proper

officer or employee of the Internal Revenue Service at such time and place as may be fixed by

Revenue Officer Sesnick, or any other proper officer or employee of the Internal Revenue

Service.

       3. That the United States recover its costs in maintaining this action.

       4. That the Court grant such other and further relief as is just and proper.

Dated this 15th day of October, 2019.

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                             By:     s/Michael A. Carter

                                                     MICHAEL A. CARTER
                                                     Assistant United States Attorney
                                                     Wisconsin Bar No. 1090041
                                                     Attorney for Petitioner
                                                     United States Attorney’s Office
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Rm 530
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-4101
                                                     Fax: (414) 297-4394
                                                     Email: Michael.A.Carter@usdoj.gov




                                                 3

           Case 2:19-mc-00041-PP Filed 10/15/19 Page 3 of 3 Document 1
